        Case 7:20-cv-03486-PMH
Case 7-20-cv-03486-PMH          Document
                          Document       12 inFiled
                                   11 Filed    NYSD 06/16/20 Page 1 ofPage
                                                      on 06/15/2020    1   1 of 9




                                      The motion to dismiss (Doc. 11) is denied without prejudice to re-
                                      filing in accordance with my Individual Practices, in particular
                                      Rule 4(C). My Individual Practices are available on the S.D.N.Y.
                                      website at https://nysd.uscourts.gov/hon-philip-m-halpern.
                                      Defendant Gordon is directed to serve copies of this Order on all
                                      pro se parties.

                                      SO ORDERED.

                                      _______________________
                                      Philip M. Halpern
                                      United States District Judge

                                      Dated: New York, New York
                                             June 16, 2020
